Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 8, 10, and 15 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 and 1-2 of U.S. Patent No. 11,023,458. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the rejected claims can be found in corresponding claims 1-2 and 10-11 of U.S. Patent No. 11,023,458. 

A claim comparison of representative claims is provided below: 

Claim 8 
Current Application 17/333, 346
Claims 1-2
US Patent 11,023,458
8. A system comprising: 

1. A system for an N-dimensional, interlinked blockchain structure, the system comprising:
a memory; 
at least one processor coupled to the memory configured to:
a processor coupled to memory, wherein the processor is configured to record in the memory a plurality of interlinked blockchains comprising:
create a plurality of second-level blockchains linked to a first-level blockchain and 
…
each second-level blockchain comprising a header block linked to a linking block on the first-level blockchain, and
A first-level blockchain linked to a plurality of second-level blockchains, each second-level blockchain comprising a header block linked to a linking block on the first-level blockchain, wherein the header block of each second level blockchain in the plurality of second-level blockchains immediately follows a genesis block; and
a plurality of third level blockchains linked to at least one of the plurality of second level blockchains,
…
each third-level blockchain linked to at least one of the plurality of second-level blockchains,
a plurality of third-level blockchains, each third-level blockchain linked to at least one of the plurality of second-level blockchains,
wherein the first-level blockchain is agnostic to the implementations of the plurality of second-level blockchains and the plurality of third-level blockchains;
wherein the plurality of second-level blockchains record entity information and linking information,
wherein the plurality of third-level blockchains record information about interactions between one or more entities recorded on the plurality of second-level blockchains, and
wherein the first-level blockchain is agnostic to the blockchain implementations of the second- and third-level blockchains; and
record in a graph database links between the plurality of second-level blockchains and the plurality of third-level blockchains;
a graph database recording links between the plurality of second-level blockchains and the plurality of third-level blockchains as edges in the graph database; and

wherein the processor is further configured to:

record, on a second-level blockchain of the plurality of second-level blockchains, a first set of rules describing behavior of a first third-level blockchain and a second set of rules describing behavior of a second third-level blockchain, wherein the first set of rules and the second set of rules are immutable, the first set of rules differ from the second set of rules, and the blockchain implementation of the first third-level blockchain differs from the blockchain implementation of the second third-level blockchain.
receive a request for information;
( Claim 2) The system of claim 1, the processor further configured to:
receive a request for information;
query the graph database to determine a particular third-level blockchain in the plurality of third-level blockchains to traverse; and
gather the information by querying the graph database to determine a particular third-level blockchain in the plurality of third-level blockchains to traverse; and

traverse the particular third-level blockchain to satisfy the request for information.
traverse the particular third-level blockchain to satisfy the request for information.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of creating and managing blockchains without significantly more. 
The independent claims 1, 8, and 15 recite creating a plurality of blockchains, recording in a graph database links between the block-chains, receiving a request for information, querying the graph database to determine a blockchain to traverse, and traversing the blockchain to satisfy the request. This is a mental process because the claims are largely directed towards creating data structures with certain properties, receiving a query request, and searching the data structures in response to the request. A human mind, equipped with a generic computer, is capable of designing and writing information structures and searching the information structures for data. 
As noted in MPEP 2106.04(a)(2) III C, “claims can recite a mental process even if they are claimed as being performed on a computer. 

The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").”

MPEP 2106.04(a)(2) III C 1-3 further elaborate on the idea that a claim may still be directed towards an abstract idea despite the use of a generic machine. Thus, though the claims may require the use of a generic machine, the creation of data structures, recording of data structures, and subsequent querying and analysis of data structures may be performed by a human with a generic computer. 
This judicial exception is not integrated into a practical application because the claimed blockchains and traversal do not appear to improve the processing of a computer or require a particular machine. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. While claim 8 contains a memory and processor and claim 15 is directed towards a non-transitory computer readable medium, each of these elements are generic machines. The blockchain structure of the claims and the graph database appear to be data structures. None of the data structures improve the processing of a computer, nor do they require the use of specific machines. As such, the claims do not include additional elements, in part or as a whole, that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims 2-7, 9-14, and 16-20 are directed towards further defining the data structures and queries, and do not appear to have a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception because none of the claimed elements appears to improve the processing of a computer or require the use of a specific machine. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Pre-Grant Publication 2019/0190696) in view of Johnson (US Pre-Grant Publication 2019/0363890), further in view of Lee (US Pre-Grant Publication 2019/0180276). 

As to claim 1, Singh teaches method, comprising: 
creating, by one or more processors, a plurality of second-level blockchains linked to a first-level blockchain and a plurality of third level blockchains linked to at least one of the plurality of second level blockchains (see paragraphs [0018]-[0019] for a general discussion of blockchains in Singh. See paragraphs [0046], [0048]-[0049] and Figure 5 for a description of a hierarchy of blockchains. As noted in Figure 5, there is a blockchain 516 at a highest level, or a first-level blockchain. Underneath that, blockchains 510 and 512 are at an intermediate, or second level, and blockchains 502, 504, and 506, are at a third level. All of the blockchains may be linked by peers).  
…
each third-level blockchain linked to at least one of the plurality of second-level blockchains (see paragraphs [0046] and [0048]-[0049], which shows that each third-level blockchain may be linked, via a peer, to a second level blockchain), 
wherein the first-level blockchain is agnostic to the implementations of the plurality of second-level blockchains and the plurality of third-level blockchains (see paragraphs [0046] and [0048]-[0049]. Singh does not describe in any way that the first level blockchain is affected by the implementations of the second or third-level blockchains. Thus, it is “agnostic”);
recording in a graph database links between the plurality of second-level blockchains and the plurality of third-level blockchains (see paragraphs [0005]-[0006] and [0041]-[0042]. A hierarchy is stored representing the relationship and links between the blockchains. The hierarchy is a tree, which is a graph); 
Singh does not clearly show: 
each second-level blockchain comprising a header block linked to a linking block on the first-level blockchain,
receiving a request for information; 
querying the graph database to determine a particular third-level blockchain in the plurality of third-level blockchains to traverse; and 
traversing the particular third-level blockchain to satisfy the request for information.  
Johnson teaches: 
each second-level blockchain comprising a header block linked to a linking block on the first-level blockchain (see paragraph [0030]. Each sub-blockchain may include in its first block a hash value associated with a block in its parent blockchain. This is a header block (“first block”) linked to a block (“linking block”) of a parent blockchain (“first-level blockchain”). 
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Singh by the teachings of Johnson because both references are directed towards managing trees of blockchains. Johnson simply provides to Singh the benefit of additional linking structures to ensure that parent and sub-blockchains remain verifiable and secure. 
Lee teaches: 
receiving a request for information (see paragraph [0137]. A request may be received to find one or more transactions matching criteria); 
querying the graph database to determine a particular third-level blockchain in the plurality of third-level blockchains to traverse (see paragraph [0137]. A database is queried to identify which blockchain to search); and 
traversing the particular third-level blockchain to satisfy the request for information (see paragraph [0137]. Once identified, the particular blockchain may be searched).
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Singh by the teachings of Lee because both references are directed towards managing blockchains. Lee simply provides to Singh the benefit of additional options that a user may utilize to search for and identify information. This will increase the searchability and usability of the blockchains of Singh for a user. 

As to claim 2, Singh as modified by Lee teaches the method of claim 1, wherein the request for information queries information about a multi-dimensional relationship (see Lee paragraphs [0137] and [0110]. Multiple dimensions of data for a user and user activities may be searched).

As to claim 3, Singh as modified storing the links as edges in the graph database (see Singh paragraphs [0005]-[0006] and [0041]-[0042]. A hierarchy is stored representing the relationship and links between the blockchains. The hierarchy is a tree, which is a graph. Also see Johnson paragraph [0035], which discusses how a traditional relational database can store all the information in the various blockchains).

As to claim 5, Singh as modified teaches the method of claim 1, further comprising: 
linking an alternative form of distributed ledger to the first-level blockchain (see Singh paragraph [0046]. A new blockchain may be linked to the first level blockchain).  

As to claim 7, Singh as modified teaches the method of claim 1, further comprising: 
creating a third third-level blockchain (see Singh paragraphs [0046]-[0047]. New chains may be added); and 
facilitating an election of a new pool of miners for the third third-level blockchain (see Singh paragraphs [0046]-[0047]. An election may be held to determine which peer should be a leader).

As to claims 8 and 15, see the rejection of claim 1 above. 
As to claims 9 and 16, see the rejection of claim 2 above. 
As to claims 10 and 17, see the rejection of claim 3 above. 
As to claims 12 and 19, see the rejection of claim 5 above. 
As to claim 14, see the rejection of claim 7 above. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Pre-Grant Publication 2019/0190696) in view of Johnson (US Pre-Grant Publication 2019/0363890), further in view of Lee (US Pre-Grant Publication 2019/0180276), further in view of Vouk et al. (US Pre-Grant Publication 2020/0007581), further in view of Li et al. (“Towards Scalable and Private Industrial Blockchains”). 

As to claim 4, Singh as modified teaches the method of claim 1. 
Singh does not clearly teach further comprising: 
writing governance rules to the first-level blockchain, wherein the governance rules define sharding criteria that defines a condition under which an additional second-level blockchain is added to the plurality of second-level blockchains.  
Vouk teaches: 
writing governance rules to the first-level blockchain (see paragraph [0034]. Governance rules are written onto a data block and stored on a blockchain). 
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Singh by the teachings of Vouk because both references are directed towards storing distributed ledger data, and Vouk adds the ability to change governance rules dynamically as needed on a chain (see paragraph [0035]). This will benefit users who require changing rules on a blockchain as needed. 
Li teaches: 
wherein the governance rules define sharding criteria that defines a condition under which an additional second-level blockchain is added to the plurality of second-level blockchains (see pages 10-11 for the formation of satellite chains by consensus among nodes). 
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Singh by the teachings of Li because both references are directed towards storing distributed ledger data, and Li adds the ability to for users to dynamically add private chains with different governance rules that are related to parent chains. This will increase the flexibility of user management in the child chains in Singh. 

As to claims 11 and 18, see the rejection of claim 4 above. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Pre-Grant Publication 2019/0190696) in view of Johnson (US Pre-Grant Publication 2019/0363890), further in view of Lee (US Pre-Grant Publication 2019/0180276), further in view of Li et al. (“Towards Scalable and Private Industrial Blockchains”). 

As to claim 6, Singh as modified teaches the method of claim 1. 
Singh does not clearly teach further comprising: Attorney Docket No. 4103.0020004- 26 – 
detaching a second third-level blockchain from the plurality of second-level blockchains by deleting existing governance and associating new linking and header blocks to the plurality of second-level blockchains. 
Li teaches further comprising: Attorney Docket No. 4103.0020004- 26 – 
detaching a second third-level blockchain from the plurality of second-level blockchains by deleting existing governance and associating new linking and header blocks to the plurality of second-level blockchains (see Li pages 10-11. A satellite chain can be formed with a new consensus protocol based upon a vote by a group of nodes. This satellite chain has a different consensus protocol, or governance, than the parents and has new linking nodes and header blocks that are linked to the parent (see Figure 1, satellite chains 2 and 3)).   
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Singh by the teachings of Li because both references are directed towards storing distributed ledger data, and Li adds the ability to for users to dynamically add private chains with different governance rules that are related to parent chains. This will increase the flexibility of user management in the child chains in Singh. 

	As to claims 13 and 20, see the rejection of claim 6 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152